DETAILED ACTION

This action is in response to the amendment 11/22/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,715,039; (hereinafter Ilango) in view of US Patent No. 8,283,907; (hereinafter Jayaraj)

Regarding claim 1, Ilango [e.g. Fig. 3] teaches a system, comprising: an input voltage node configured to provide an input voltage [e.g. VBAT]; an output node [e.g. at high side terminal of 112]; a switching converter coupled between the input voltage node and the output node [e.g. 102, 108-109, 110], wherein the switching converter is configured to provide an output voltage [e.g. Vsupply] to the output node based on the input voltage, and wherein the switching converter comprises: gate driver circuitry [e.g. 122]; and a current mode control circuit [e.g. 116, 118, 120, 128, 130, 132, 134, 103, 107, 124, 126] coupled to the gate driver circuitry and configured to output control signals [e.g. output of 134, output of 124 and output of 107] to the gate driver circuitry in accordance with different modes of operation [e.g. discontinuous conduction mode and pulse skipping operation], wherein the current mode control circuit is configured to adjust a threshold [e.g. IERROR_TH] used to switch between a discontinuous conduction mode (DCM) and a power save mode (PSM) [e.g. col. 6, lines 13 – 16 recites “adaptive PFM control circuit 126 may adaptively adjust threshold level IERR_TH used by PFM control circuit 124 as a reference for comparison to the measured error feedback control signal IERR”; col. 6, lines 25 – 50 recites “If the number of zero crossings occurring before PFM control circuit 124 causes pulse skipping is greater than the zero crossing threshold, then threshold level IERR_TH may be too low, and adaptive PFM control circuit 126 may increase threshold level IERR_TH (e.g., if represented digitally, incremented by one quantization level of the digital representation for threshold level IERR_TH). On the other hand, if the number of zero crossings occurring before PFM control circuit 124 causes pulse skipping is lesser than the zero crossing threshold, then threshold level IERR_TH may be too high, and adaptive PFM control circuit 126 may decrease threshold level IERR_TH (e.g., if represented digitally, decremented by one quantization level of the digital representation for threshold level IERR_TH). In the event that the number of zero crossings occurring before PFM control circuit 124 causes pulse skipping is equal to the zero crossing threshold, then threshold level IERR_TH may be at an appropriate level, and adaptive PFM control circuit 126 may leave threshold level IERR_TH unchanged. In some embodiments, if the number of zero crossings occurring before PFM control circuit 124 causes pulse skipping exceeds a higher second zero crossing threshold (e.g., 15), adaptive PFM control circuit 126 may rapidly increase threshold level IERR_TH until a pulse skip is initiated, and then may adjust threshold level IERR-TH incrementally thereafter.”; col. 6, line 57 – col. 8, line 4 recites “the control circuitry may detect, within a main control loop of the current mode switch mode power supply, whether the load current is lower in magnitude than an estimated boundary condition current (e.g., threshold level IERR_TH), the estimated boundary condition current defining a crossover threshold between operation of the current mode switch mode power supply in a continuous conduction mode and operation of the current mode switch mode power supply in a discontinuous conduction mode. Responsive to the load current being lower in magnitude than the estimated boundary condition current, the control circuitry may cause pulse skipping of an output signal of the current mode switch mode power supply on an immediately subsequent switching cycle of the current mode switch mode power supply.].
Ilango fails to disclose the current mode control circuit including a bias circuit configured to adjust the threshold based on the input voltage and the output voltage.
Jayaraj teaches the current mode control circuit including a bias circuit [e.g. 144, 138] configured to adjust the threshold [e.g. IO] based on the input voltage and the output voltage [e.g. VIN, VOUT; col. 6, lines 10 – 12 recites “current IO therefore varies in relation to the input and output voltages”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ilango by the current mode control circuit including a bias circuit configured to adjust the threshold based on the input voltage and the output voltage as taught by Jayaraj in order of being able to provide a substantially constant repetition rate and a percentage ripple associated with the output voltage over variations in the input voltage and variations in the output voltage.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ilango in view of US Pub. No. 2016/0056663; (hereinafter Deng).

Regarding claim 10, Ilango fails to disclose further comprising a load coupled to the output node, wherein the load comprises a USB power delivery adapter.
Deng [e.g. Fig. 1] teaches further comprising a load [e.g. 140] coupled to the output node [e.g. A], wherein the load comprises a USB power delivery adapter [e.g. paragraph 017 recites “external interface A may be configured as a USB interface. If the USB interface is coupled to external load 140, battery 150 can also supply power to the external load via power converter (e.g., power converter) 110”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ilango by further comprising a load coupled to the output node, wherein the load comprises a USB power delivery adapter  as taught by Deng in order of being able to provide power to an external load.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ilango in view of US Pub. No. 2021/0091599; (hereinafter Liu).

Regarding claim 11, Liu fails to disclose further comprising a load coupled to the output node, wherein the load comprises a wireless charger.
Liu [e.g. Figs. 2 - 3] teaches further comprising a load [e.g. Compensation circuit and transmitting coil (201) and Receive end power (10) and load (40)] coupled to the output node [e.g. output of 202], wherein the load comprises a wireless charger [e.g. paragraphs 037 -38].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ilango by further comprising a load coupled to the output node, wherein the load comprises a wireless charger as taught by Liu in order of being able to provide power to an external load.

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 12 – 21 are allowed.
Claim(s) 2 – 9 and is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of the allowability of claim 2 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “a clamp circuit coupled to the bias circuit, wherein the clamp circuit is configured to clamp an input signal at a lower clamp value based on the threshold”.
The primary reason for the indication of the allowability of claim 5 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the switching converter is a buck converter, and wherein the current mode control circuit is configured to adjust the threshold based on:

    PNG
    media_image1.png
    69
    201
    media_image1.png
    Greyscale
 where VOUT is the output voltage, VIN is the input voltage, and K is a scaling factor”.
The primary reason for the indication of the allowability of claim 6 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the switching converter is a boost converter, and wherein the current mode control circuit is configured to adjust the threshold based on:

    PNG
    media_image2.png
    55
    179
    media_image2.png
    Greyscale
 where VOUT is the output voltage, VIN is the input voltage, and K is a scaling factor”.
The primary reason for the indication of the allowability of claim 7 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the switching converter is a buck-boost converter, and wherein the current mode control circuit is configured to adjust the threshold based on: 

    PNG
    media_image3.png
    51
    192
    media_image3.png
    Greyscale
 where VMIN is a minimum of the input voltage and the output voltage, VMAX is a maximum of the input voltage and the output voltage, and K is a scaling factor.”.
The primary reason for the indication of the allowability of claim 12 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “a bias circuit coupled to the clamp circuit to provide a lower clamp value, wherein the lower clamp value is adjustable as a function of an input voltage and an output voltage of the switching converter.”.
The primary reason for the indication of the allowability of claim 16 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “a bias circuit configured to adjust the threshold based on input voltage and output voltage of the switching converter; and a clamp circuit coupled to the bias circuit, wherein the clamp circuit is configured to clamp an input signal at a lower clamp value based on the threshold”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838